               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

REGINA MERCEDES GUYTON,               :
    Plaintiff,                        :
                                      :
      v.                              :      CIVIL ACTION NO. 18-CV-2592
                                      :
BERKSHIRE HATHAWAY                    :
HOME SERVICES, et al.,                :
    Defendants.                       :

                                     ORDER

      AND NOW, this 23rd day of October, 2018, upon consideration of pro se

Plaintiff Regina Mercedes Guyton’s Amended Complaint (ECF No. 13), it is

ORDERED that:

      1.    The Amended Complaint is DISMISSED for the reasons set forth in

the Court’s Memorandum. Guyton’s claims brought pursuant to federal law are

DISMISSED with prejudice. Any state law claims are DISMISSED without

prejudice for lack of subject matter jurisdiction. Guyton may not file a second

amended complaint in this matter.

      2.    The Clerk of Court shall CLOSE this case.

                                      BY THE COURT:


                                      /s/ Gerald J. Pappert
                                      GERALD J. PAPPERT, J.
